 



SUBSCRIPTION AGREEMENT

 

THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF THE SHARES DESCRIBED HEREIN.

 

THE PURCHASE OF THE SHARES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.

 

1. The Parties. THIS SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is
entered into effective as of the date set forth in the Signature pages of the
Agreement by and between BONE BIOLOGICS CORPORATION, a Delaware corporation
(alternatively referred to herein as the “Issuer” or the “Company”), and
Purchaser identified on the signature page of this Agreement attached hereto and
incorporated herein by reference (“Purchaser” or “Subscriber”). The Company and
Purchaser are sometimes referred to collectively herein as the “Parties,” and
each individually as a “Party.”

 

2. Recitals. Purchaser acknowledges and understands that the Company is
currently offering (the “Offering”) for sale shares of its Common Stock, $0.001
par value per share (the “Shares”). Purchaser further understands that the
Offering is being made without registration of the Shares under the Securities
Act of 1933, as amended (the “Securities Act”), and is being made to Purchaser
in its capacity as an “accredited investor” (as defined in Rule 501 of
Regulation D under the Securities Act).

 

3. Subscription. Subject to the terms and conditions hereof, Purchaser hereby
irrevocably subscribes for that number of Shares referenced below on the
signature page (the “Purchased Shares”) for the total purchase price also
referenced below on the signature page. The purchase price is payable in
accordance with Section 6, below. The Parties acknowledge that the Shares will
be subject to restrictions on transfer pursuant this Agreement.

 

4. Acceptance of Subscription and Issuance of Shares; Escrow. It is understood
and agreed that the Company shall have the sole right, at its complete
discretion, to accept or reject this subscription, in whole or in part, for any
reason and that the same shall be deemed to be accepted by the Company only when
it is signed by a duly authorized officer of the Company and delivered to
Purchaser at the Closing referred to in Section 5 hereof. Notwithstanding
anything in this Agreement to the contrary, the Company shall have no obligation
to issue any of the Shares to any person who is a resident of a jurisdiction in
which the issuance of Shares to it would constitute a violation of the
securities, “blue sky” or other similar laws of such jurisdiction (collectively
referred to as the “State Securities Laws”). Pending the Closing, all funds will
be deposited into escrow with David Kagel, Esq., as escrow agent (the “Escrow
Agent”).

 

5. Closing and Closing Date. The closing of the purchase and sale of the Shares
(the “Closing”) shall take place at the offices of the Company, on the day
designated by the Company (the “Closing Date”), or at such place as the Parties
may agree after satisfaction of the conditions precedent set forth herein.

 

 

   

 

6. Payment for Shares. Upon execution of this Agreement, payment for the Shares
shall be received by the Company from Purchaser by wire transfer of immediately
available funds to the account of the Escrow Agent as set forth on the
Instructions. As soon as practicable after the Closing the Company shall deliver
to Purchaser a certificate for the Purchased Shares. The Company shall deliver
certificates representing the Purchased Shares to the undersigned at the Closing
bearing an appropriate legend referring to the fact that the Purchased Shares
were sold in reliance upon an exemption from registration under the Securities
Act.

 

7. Representations, Warranties and Covenants of the Company. The Company
represents, warrants and covenants that:

 

(a) The Company is duly incorporated, validly existing and in good standing
under the laws of the State of Delaware, with full power and authority to
conduct its business as it is currently being conducted and to own its assets
and has secured any other authorizations, approvals, permits and orders required
by law for the conduct by the Company of its business as it is currently being
conducted.

 

(b) The Company has duly authorized the issuance and sale of the Purchased
Shares upon the terms of their offer by all requisite corporate action. The
Company has reserved for issuance such number of Shares.

 

(c) The Purchased Shares, when issued and paid for, will represent validly
authorized, duly issued and fully paid and nonassessable Shares of the Company,
and the issuance thereof will not conflict with the Certificate of Incorporation
or bylaws of the Company nor, except as described below, with any outstanding
warrant, option, call, preemptive right or commitment of any type relating to
the Company’s capital stock.

 

(d) The proceeds from the sale of the Purchased Shares shall be used for the
following expenses:

 

  ● Protein development,         ● Laboratory and testing expenses necessary to
support that development,         ● Regulatory and clinical expenses, and      
  ● Development work to extend the patent life of NELL.

 

(e) We do not anticipate any other offering expenses in this Offering other than
legal, accounting and filings costs.

 

8. Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants that:

 

8.1 General.

 

(a) Purchaser has all requisite authority to enter into this Agreement and to
perform all the obligations required to be performed by Purchaser hereunder, and
the purchase of the Purchased Shares will not contravene any law, rule or
regulation binding on the undersigned or any investment guideline or restriction
applicable to Purchaser.

 

 2 

   

 

(b) Purchaser is a resident of the state (or, was formed in the state, as
appropriate) referenced below on the signature page.

 

(c) Purchaser is not acquiring the Purchased Shares as an agent or otherwise for
any other person.

 

(d) As of the Closing, the consummation by Purchaser of the transactions herein
contemplated, including the execution, delivery and consummation of this
Agreement, will not violate any requirement of law applicable to or binding upon
Purchaser.

 

(e) Purchaser will comply with all applicable laws and regulations in effect in
any jurisdiction in which Purchaser purchases or sells Shares and obtain any
consent, approval or permission required for such purchases or sales under the
laws and regulations of any jurisdiction to which the undersigned is subject or
in which the undersigned makes such purchases or sales, and the Company shall
have no responsibility therefor

 

8.2 Information Concerning the Company.

 

(a) Purchaser has reviewed or has been given the opportunity to review the
Company’s securities filings (the “Securities Filings”) which have been filed
with the Securities and Exchange Commission (“SEC”) and are available at
www.sec.gov. The undersigned has not been furnished any offering literature and
has relied only on the information contained\ in the Securities Filings.

 

(b) Purchaser is familiar with the business and financial condition, properties,
operations, and prospects of the Company, and that there are no guarantees of
the success of the Company. Purchaser has been given the opportunity to obtain
any information necessary to verify the accuracy of the information set forth in
the Securities Filings, and has had access to such information concerning the
Company and the Shares as it deems necessary to enable it to make an informed
investment decision concerning the purchase of the Purchased Shares.

 

(c) Purchaser understands that, unless it notifies the Company in writing to the
contrary at or before the Closing, all of the representations and warranties
contained in Section 8 of this Agreement will be deemed true and correct as of
the Closing by Purchaser in all respect with the same effect as though made on
closing taking into account all information received by Purchaser from the
Company.

 

(d) Purchaser understands that the purchase of the Purchased Shares involves
various risks. Purchaser represents that it is able to bear any loss associated
with an investment in the Shares.

 

(e) Purchaser confirms that it is not relying on any communication (written or
oral) of the Company or any of its affiliates, as investment advice or as a
recommendation to purchase the Purchased Shares. It is understood that
information and explanations related to the terms and conditions of the
Purchased Shares provided by the Company or any of its affiliates shall not be
considered investment advice or a recommendation to purchase the Purchased
Shares, and that neither the Company nor any of its affiliates is acting or has
acted as an advisor to Purchaser in deciding to invest in the Purchased Shares.
Purchaser acknowledges that neither the Company nor any of its affiliates has
made any representation regarding the proper characterization of the Purchased
Shares for purposes of determining Purchaser’s authority to invest in the
Purchased Shares.

 

 3 

   

 

(f) Purchaser acknowledges that the Company has the right in its sole and
absolute discretion to abandon this private placement at any time prior to the
completion of the offering. This Agreement shall thereafter have no force or
effect and the Company shall return the previously paid subscription price of
the Shares, without interest thereon, to Purchaser.

 

(g) Purchaser understands that no federal or state agency has passed upon the
Purchased Shares or made any finding or determination concerning the fairness or
advisability of this investment.

 

(h) The Shares offered hereby are highly speculative, involve a high degree of
risk and immediate dilution, and should be purchased only by persons who can
afford the loss of their entire investment. Prospective investors are urged to
consult their own tax advisors with respect to the U.S. federal income and other
tax consequences of purchasing, holding and disposing of the Shares.

 

(i) Purchaser confirms that the Company has not (A) given any guarantee or
representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the Shares or (B) made any representation to the undersigned regarding the
legality of an investment in the Shares under applicable legal investment or
similar laws or regulations. In deciding to purchase the Shares, the undersigned
is not relying on the advice or recommendations of the Company and the
undersigned has made its own independent decision that the investment in the
Shares is suitable and appropriate for the undersigned.

 

8.3 The Company plans to use the net proceeds of the Offering as working
capital. The Company reserves the right to change the uses of the proceeds of
this Offering if unanticipated events or developments make it desirable for it
to redirect its priorities and reallocate the proceeds accordingly. We do not
anticipate any other offering expenses in this Offering other than legal,
accounting and filing costs.

 

8.4 Accredited Investor Status.

 

(a) Purchaser is an “accredited investor” as defined in Rule 501(a) under
Regulation D of the Securities Act. Purchaser agrees to furnish any additional
information reasonably requested to assure compliance with applicable federal
and State Securities Laws in connection with the purchase and sale of the Shares
and further acknowledges that it has completed the Accredited Investor
Questionnaire, attached hereto as Exhibit A and that the information contained
therein is complete and accurate as of the date thereof and is hereby affirmed
as of the date of the Closing. Any information that has been furnished or that
will be furnished by Purchaser to evidence its status as an accredited investor
is accurate and complete, and does not contain any misrepresentation or material
omission

 

(b) Purchaser has such knowledge, skill, and experience in business, financial
and investment matters so that it is capable of evaluating the merits and risks
of an investment in the Purchased Shares. To the extent necessary, it has
retained, at its own expense, and relied upon, appropriate professional advice
regarding the investment, tax and legal merits and consequences of this
Agreement and owning the Purchased Shares. Purchaser has considered the
suitability of the Purchased Shares as an investment in light of its own
circumstances and financial condition and the undersigned is able to bear the
risks associated with an investment in the Purchased Shares and its authority to
invest in the Purchased Shares.

 

 4 

   

 

8.5 Purchase Transaction and Restrictions on Transfer or Sale of the Shares.

 

(a) Purchaser is acquiring the Purchased Shares solely for its own beneficial
account, for investment purposes, and not with a view to, or for resale in
connection with, any distribution of the Purchased Shares. Purchaser understands
that the Purchased Shares have not been registered under the Securities Act or
any State Securities Laws by reason of specific exemptions under the provisions
thereof which depend in part upon the investment intent of Purchaser and of the
other representations made by Purchaser in this Agreement. Purchaser understands
that the Company is relying upon the representations and agreements contained in
this Agreement (and any supplemental information) for the purpose of determining
whether this transaction meets the requirements for such exemptions.

 

(b) As of the Closing Purchaser will be purchasing the Purchased Shares based
upon its own independent investigation and evaluation of the Company and its
prospects, and the covenants, representations, and warranties of the Company set
forth herein. Purchaser is expressly not relying on any oral representations
made by the Company or any of its agents.

 

(c) Purchaser understands that the Purchased Shares are “restricted securities”
under applicable federal securities laws and that (a) the Securities Act and the
rules of the SEC provide in substance that Purchaser may dispose of the
Purchased Shares only pursuant to an effective registration statement under the
Securities Act and all applicable state securities laws or in a transaction
which is exempt from the registration provisions of the Securities Act and all
applicable State Securities Laws. As a consequence, Purchaser understands that
it must bear the economic risks of the investment in the Purchased Shares for an
indefinite period of time.

 

(d) Purchaser has not offered or sold any portion of the Purchased Shares and
has no present intention of dividing the Purchased Shares with others or of
reselling or otherwise disposing of any portion of the Purchased Shares.

 

(e) Purchaser acknowledges that acknowledges that neither the Company nor any
other person offered to sell the Purchased Shares to it by means of any form of
general solicitation or advertising, including but not limited to: (A) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(B) any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.

 

(f) Purchaser has not used any person as a “purchaser representative” within the
meaning of SEC Regulation D to represent it in determining whether it should
purchase the Shares, unless otherwise specifically disclosed to, and
acknowledged by, the Company in writing.

 

9. Obligations Irrevocable; Conditions Precedent. The obligations of Purchaser
to effect the purchase hereunder shall be irrevocable, except in the event of a
breach of a material provision of this Agreement by the Company. Notwithstanding
the foregoing, the obligation of Purchaser to purchase the Shares is subject to
satisfaction of the following conditions;

 

 5 

   

 

(a) Purchaser shall have received evidence reasonably satisfactory to it that no
Event of Default has occurred under the Company’s Convertible Secured Promissory
Notes dated October 24, 2014 and May 4, 2015 in favor of Hankey Capital, LLC.

 

(b) The Company shall have received at least (a) $2,500,000 in gross proceeds
from the sale of Shares pursuant to this Purchase Agreement, and (b) $1,250,000
from the exercise of outstanding warrants at an exercise price of $1.58 per
share.

 

10. Legend. Each certificate for Purchased Shares will be imprinted with a
legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED OR OFFERED FOR SALE OR
TRANSFER UNLESS A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS WITH RESPECT TO SUCH SECURITIES IS THEN IN EFFECT, OR
IN THE OPINION OF COUNSEL, SUCH REGISTRATION UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS IS NOT REQUIRED.”

 

11. Brokers. Purchaser has not entered into any agreement to pay any broker’s or
finder’s fee to any Person with respect to this Agreement or the transactions
contemplated hereby. In the sole discretion of the Company it may retain brokers
and finders, the payment which, if any, will be the sole responsibility of the
Company.

 

12. Registration Rights.

 

12.1 Demand Registration Rights. One or more Purchasers (collectively, the
“Demand Holder”) holding not less than 500,000 Shares, may make a written
request, which request will specify the aggregate number of Shares to be
registered and will also specify the intended methods of disposition thereof
(the “Request Notice”) to the Company for registration with the SEC under and in
accordance with the provisions of the Securities Act of all or part of the
Shares then owned by the Demand Holder (a “Demand Registration”). Upon any
request for a Demand Registration, the Company will use commercially reasonable
efforts to effect the prompt registration under the Securities Act of the Shares
which the company has been so requested to register by the Demand Holder as
contained in the Request Notice, all to the extent required to permit the
disposition of the Shares so to be registered in accordance with the intended
method or methods of disposition of each seller of such Shares. The Company will
not be required to effect more than an aggregate of one Demand Registration. It
shall be a condition precedent to the obligations of the Company to take any
action that Purchasers requesting inclusion in any registration shall furnish to
the Company such information regarding them, the Shares held by them, the
intended method of disposition of such Shares and other matters as the Company
shall reasonably request and as shall be required in connection with the action
to be taken by the Company. The obligations hereunder shall expire at such time
as the Shares may be sold to the pubic without registration without regard to
the volume and manner requirements under Rule 144.

 

 6 

   

 

13. Additional Provisions.

 

13.1 Executed Counterparts. This Agreement may be executed in any number of
counterparts, all of which when taken together shall be considered one and the
same agreement, it being understood that all Parties need not sign the same
counterpart. In the event that any signature is delivered by fax or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. Each of the Parties hereby expressly
forever waives any and all rights to raise the use of a fax machine or E-Mail to
deliver a signature, or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a fax machine or E-Mail, as a
defense to the formation of a contract.

 

13.2 Successors and Assigns. Except as expressly provided in this Agreement,
each and all of the covenants, terms, provisions, conditions and agreements
herein contained shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties hereto.

 

13.3 Article and Section Headings. The article and section headings used in this
Agreement are inserted for convenience and identification only and are not to be
used in any manner to interpret this Agreement.

 

13.4 Severability. Each and every provision of this Agreement is severable and
independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.

 

13.5 Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware. The laws of the State of Delaware shall only apply to the extent
necessary to comply with such law in light of the fact that the Company is a
Delaware corporation. Each Party agrees that all legal proceedings concerning
the interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a Party or its respective affiliates,
directors, officers, shareholders, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the County of New Castle,
Each Party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the County of New Castle, State of Delaware, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.

 

13.6 Waiver of Jury Trial. PURCHASER IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

13.7 Entire Agreement. This Agreement, and all references, documents, or
instruments referred to herein, contains the entire agreement and understanding
of the Parties hereto in respect to the subject matter contained herein. The
Parties have expressly not relied upon any promises, representations,
warranties, agreements, covenants, or undertakings, other than those expressly
set forth or referred to herein. This Agreement supersedes any and all prior
written or oral agreements, understandings, and negotiations between the Parties
with respect to the subject matter contained herein.

 

 7 

   

 

13.8 Additional Documentation. The Parties hereto agree to execute, acknowledge,
and cause to be filed and recorded, if necessary, any and all documents,
amendments, notices, and certificates which may be necessary or convenient under
the laws of the State of Delaware.

 

13.9 Amendment. This Agreement may be amended or modified only by a writing
signed by all Parties.

 

13.10 Remedies.

 

(a) Specific Performance. The Parties hereby declare that it is impossible to
measure in money the damages which will result from a failure to perform any of
the obligations under this Agreement. Therefore, each Party waives the claim or
defense that an adequate remedy at law exists in any action or proceeding
brought to enforce the provisions hereof.

 

(b) Cumulative. The remedies of the Parties under this Agreement are cumulative
and shall not exclude any other remedies to which any person may be lawfully
entitled.

 

13.11 Waiver. No failure by any Party to insist on the strict performance of any
covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy on a breach shall constitute a waiver of any such breach or of
any other covenant, duty, agreement, or condition.

 

13.12 Assignability. This Agreement is not assignable by either Party without
the expressed written consent of all other Parties.

 

13.13 Notices.

 

(a) Method and Delivery. All notices, requests and demands hereunder shall be in
writing and delivered by hand, by Electronic Transmission, by mail, by telegram,
or by recognized commercial over-night delivery service (such as Federal
Express, UPS, or DHL) to the address of the respective Party as set forth on the
signature page hereto, and shall be deemed given (a) if by hand delivery, upon
such delivery; (b) if by Electronic Transmission, upon telephone confirmation of
receipt of same; (c) if by mail, forty eight (48) hours after deposit in the
United States mail, first class, registered or certified mail, postage prepaid;
(d) if by telegram, upon telephone confirmation of receipt of same; or, (e) if
by recognized commercial over-night delivery service, upon such delivery.

 

(b) Consent to Electronic Transmissions. Each Party hereby expressly consents to
the use of Electronic Transmissions for communications and notices under this
Agreement. For purposes of this Agreement, “Electronic Transmissions” means a
communication (i) delivered by facsimile telecommunication or electronic mail
when directed to the facsimile number or electronic mail address, respectively,
for that recipient on record with the sending Party; and, (ii) that creates a
record that is capable of retention, retrieval, and review, and that may
thereafter be rendered into clearly legible tangible form.

 

 8 

   

 

13.14 Time. All Parties agree that time is of the essence as to this Agreement.

 

13.15 Provision Not Construed Against Party Drafting Agreement. This Agreement
is the result of negotiations by and between the Parties, and each Party has had
the opportunity to be represented by independent legal counsel of its choice. In
the event of a dispute, no Party hereto shall be entitled to claim that any
provision should be construed against any other Party by reason of the fact that
it was drafted by one particular Party.

 

13.16 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set out in full herein.

 

13.17 Recitals. The facts recited in Section 2, above, are hereby conclusively
presumed to be true as between and affecting the Parties.

 

13.18 Consents, Approvals, and Discretion. Except as herein expressly provided
to the contrary, whenever this Agreement requires consent or approval to be
given by a Party, or a Party must or may exercise discretion, the Parties agree
that such consent or approval shall not be unreasonably withheld, conditioned,
or delayed, and such discretion shall be reasonably exercised.

 

13.19 Definitional Provisions. For purposes of this Agreement, (i) those words,
names, or terms which are specifically defined herein shall have the meaning
specifically ascribed to them; (ii) wherever from the context it appears
appropriate, each term stated either in the singular or plural shall include the
singular and plural; (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others; (iv) the
words “hereof”, “herein”, “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement; (v) all references to designated
“Articles”, “Sections”, and to other subdivisions are to the designated
Articles, Sections, and other subdivisions of this Agreement as originally
executed; (vi) all references to “Dollars” or “$” shall be construed as being
United States dollars; (vii) the term “including” is not limiting and means
“including without limitation”; and, (viii) all references to all statutes,
statutory provisions, regulations, or similar administrative provisions shall be
construed as a reference to such statute, statutory provision, regulation, or
similar administrative provision as in force at the date of this Agreement and
as may be subsequently amended.

 

13.20 Survival. All representations, warranties and covenants contained in this
Agreement shall survive (i) the acceptance of the subscription by the Company
and the Closing, (ii) changes in the transactions, documents and instruments
described in the Offering Documents which are not material or which are to the
benefit of the undersigned and (iii) the death or disability of Purchaser.

 

13.21 Notification of Changes. Purchaser hereby covenants and agrees to notify
the Company upon the occurrence of any event prior to the closing of the
purchase of the Purchased Shares pursuant to this Agreement which would cause
any representation, warranty, or covenant of the undersigned contained in this
Agreement to be false or incorrect.

 

[Signature Page follows]

 

 9 

   

 

PURCHASER INFORMATION AND EXECUTION

 

Purchaser hereby subscribes for such number of shares of Stock as set forth
below and agrees to be bound by the terms and conditions of this Agreement.

 

  1. Purchaser Name:   Musculoskeletal Transplant Foundation, Inc.           2.
Purchaser’s Contact Info:    

 

  Address:   Attention: Michael J. Kawas, EVP/CFO       125 May Street, Suite
300       Edison, NJ 08837

 

  E-mail:   Michael_Kawas@MTF.org   Phone:   732-661-2290   Fax:   732-661-2297

 

  3. Number of Shares Purchased:   731,707           4. Total Purchase Price  
$1,500,000

 

/s/ Michael J. Kawas, EVP/CFO     Signature of Purchaser     (and title, if
applicable)     22-2803458     Taxpayer Identification or Social Security Number
          DATED: February 19, 2016           Name as it should appear on Stock
Certificate:   Musculoskeletal Transplant Foundation, Inc.       ACCEPTED BY:  
        Bone Biologics Corporation, a Delaware corporation    

 

By: /s/ Stephen R. LaNeve     Name: Stephen R. LaNeve     Title: CEO    

 

DATED: 2/22/16    

 

Company’s contact information:     Attention: Stephen R. LaNeve       Bone
Biologics Corporation       321 Columbus Avenue       Boston, Massachusetts
02116 E-mail:     stevelaneve@gmail.com Phone:     (617) 583-0208

 

 10 

   



 

 

 



 

 

 